UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-04704 The Primary Trend Fund, Inc. 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Address of principal executive offices) Arnold Investment Counsel Incorporated 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Name and address of agent for service) Registrant's telephone number, including area code: (262) 303-4850 Date of fiscal year end: June 30 Date of reporting period: December 31, 2013 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) SEMIANNUAL REPORT The Primary Trend Fund DELAFIELD, WISCONSIN DECEMBER 31, 2013 MESSAGE TO SHAREHOLDERS… “…the stock market environment unfolding in 2013 is somewhat reminiscent of the 1987 bull market…Over the short term, meaning for the remainder of 2013, the stock market has momentum.The technicals are currently trumping the fundamentals in what we label as an extended bull market…Over the long term, we are less sanguine over the prospects for the economy and, hence, the stock market.” The Primary Trend Fund June 30, 2013 – Annual Report Momentum was definitely king as the stock market worked its way through the latter half of 2013.Markets are driven by fundamentals, technicals and, of course, the ever-present tug of war between fear and greed.The equity environment in 2013 was less dictated by the fundamentals (by our measure, valuations were neither under- or overvalued) and more dictated by the underlying internals and technical momentum. While the risks tend to run greater in this phase of a bull market (a phase that we have labeled an “extended bull market”), the opportunity for price gains also tends to be higher.This was evident in the later half of 2013 as the S&P 500 Composite and the Dow Jones Industrial Average recorded total returns of +16.31% and +12.55%, respectively, for the six months ended 12/31/13.For the same six-month period, The Primary Trend Fund posted a less-robust total return of +8.94%. When Zero is Negative The Federal Reserve, led by Ben Bernanke (until 2/3/14 when Janet Yellen took the reins), has continued to push its agenda of an artificially low interest-rate environment.Quantitative easing in its many forms has pumped $4 trillion into the U.S. economy; but with little incentive to lend by banks, this money arguably has found its way into the stock market.Short-term interest rates have hovered near 0% for quite some time.As value managers, our penchant to avoid “buy high to sell higher” has resulted in a buildup of cash reserves in the Fund to the tune of 18.15% on 12/31/13 as we have taken profits.In a momentum market, having any powder dry will put a fund’s performance at a disadvantage.When cash balances are also earning nearly zero percent, this is clearly a negative.However, chasing stock prices in order to remain fully invested is not the modus operandi at The Primary Trend Fund. Calling Tech Support The Technology Sector is by far the greatest weighting in the S&P 500 Index with 20.9% representation.The Primary Trend Fund has half of that exposure with 10.8% invested in technology stocks as of 12/31/13 (Cisco Systems, Intel and Verizon Communications).Our underweighting, combined with the explosive gains in this sector (the NASADQ 100 gained 22.72% in the final six months of 2013), certainly contributed to the Fund’s lagging performance.While there may be a name or two in the tech sector that may appeal to our value-oriented philosophy as we venture into 2014, the more expensive nature of these growth stocks in terms of valuations tends to keep this sector under-represented in the Fund historically.As a wholesale strategy, we will not be dialing up tech stocks anytime soon. Drill, Baby, Drill Oil and natural gas stocks have been slight laggards over the past six months.The Fund’s portfolio weight of 17.5% is much greater than the S&P 500’s composition of 10.5%.In general, energy stocks are cheap on both an earnings and cash flow multiple, have above-average dividend yields and are slowly gaining some relative strength on a technical basis.Due to a harsh heating season, natural gas has jumped from $3.50 per mcf to above $5/mcf (+43%) only to settle near $4.50/mcf recently.Crude oil, on the other hand, has been trading tightly between $90-100 per barrel over the last MESSAGE TO SHAREHOLDERS…(continued) six months.Barring a recession, we believe these commodities will move higher throughout 2014 and the fortunes of oil and gas stocks will follow suit.At a minimum, cheap valuations in the energy sector should limit their downside vulnerability in the event of a broader market decline. The Midas Touch “All that glitters…” has been anything but gold these days.Gold bullion was one of two asset classes that lost money during the last half of 2013 – the other being bonds.The yellow metal’s 2.5% decline to $1,161 per ounce on 12/31/13 capped off a 2½-year decline (-37.2%) from its peak of $1,850/oz. reached in mid-2011.Recent price action in 2014 by gold bullion solidifies our bullish case for the commodity in the face of growing investor discontent.We believe the long-term (2-5 years out) prospects for the precious metal and the gold mining stocks (5.77% of the portfolio) are very attractive for three simple reasons:1) as an inflation hedge in the face of the $4 trillion “liquidity pump”;2) a store of value during currency crises that will no doubt make headlines; and 3) the lower-risk buying opportunity today due to investors’ distaste for anything gold-related. Stumbling Out of the Blocks After equity gains of approximately 30% in 2013, it comes as no surprise that some profit taking would surface on Wall Street early in 2014.The mood was ripe as well at year-end, with bullish sentiment hitting its highest level of 61.6% during this cyclical bull market (data courtesy of Investors Intelligence)…the perfect condition for a sell-off.As expected, bullishness has since dropped to 41.8% currently – a healthy retreat for the wrong-way Corrigans. The current pullback of 5.8% from the S&P 500 Composite’s all-time high of 1,848.38 on 1/15/14 to its recent low of 1,741.89 on 2/3/14 was only the tenth time since this bull was born on 3/6/09 (nearly five years) that stocks declined by more than 5%…and only the fourth time over the last two years.This bull keeps snorting.And the internal strength, especially during the most recent pullback, gives even more support to our case that this is an “extended bull market.”The primary driving force during this phase of a bull market is not fundamentals, but momentum. “Don’t Confuse Brains with a Bull Market” Price momentum in stocks can be very intoxicating.The good news is that a momentum phase is very conducive to achieving outsized gains.The bad news is that risks also grow.We’ve mentioned a few times over the last year that this cyclical bull feels a lot like the 1987 stock market environment – valuations are stretched but the internals are so robust that historical valuation parameters are ignored…at least temporarily. According to Ned Davis Research, there have been 35 bull market tops since 1900:1) the current P/E multiple of 18.6x is greater than 24 of those 35 peaks;2) even using the much-publicized-of-late Robert Shiller P/E ratio (a 10-year inflation-adjusted measure), the market trades at 25.6x…higher than 29 of the 35 market tops;3) the S&P 500’s current dividend yield of 2.0% is lower than 30 of those 35 peaks;and 4) today’s price-to-book ratio of 2.7x is greater than 23 of the 28 tops since the mid-1920s.Ned Davis Research concludes by warning that the Dow Jones Industrial Average has plummeted by an average of 31% during the bear markets that followed those 35 bull market tops. We agree with waving the caution flag.While this is still a bull market, this is not the time or the place for the unbridled, wholesale buying of stocks.Janet Yellen has inherited a monetary quagmire from Ben Bernanke.While the Fed can manipulate short-term interest rates, the longer-term 10-year and 30-year U.S. Treasury market moves to the beat of a different drummer.We believe short-term and long-term rates will part ways in 2014 as the yield curve steepens further.Eventually, rising interest rates will prove damaging to rising stock prices. 2 MESSAGE TO SHAREHOLDERS…(continued) Longer term, the U.S. economy is vulnerable, and rumblings of a weakening China will add uncertainty to the global picture.A tepid earnings outlook, $17.4 trillion of debt and the Obamacare monstrosity will keep us sober even if Wall Street throws a party in 2014.Sir John Templeton once said:“Bull markets are born on pessimism, grow on skepticism, mature on optimism and die on euphoria.”We haven’t yet reached that euphoric stage, but mitigating risks as opposed to maximizing gains will most likely be the game plan for 2014. The year ahead is most likely going to be a year of transition for the stock market, as evidenced by increased volatility to the upside and downside in recent weeks.Focusing on long-term value-oriented opportunities in the Fund’s portfolio as opposed to the “flavor of the day” should prove rewarding for shareholders. We look forward to serving you in 2014 as we have in years past – with our unwavering commitment to your long-term investment goals. Our best regards, Lilli Gust Barry S. Arnold President Vice President Chief Investment Officer Summary of Investments by Sector (Unaudited) Percent of Sector Investment Securities Consumer, Non-Cyclical % Short-Term Investments % Energy % Consumer, Cyclical % Basic Materials % Communications % Technology % Financials % Industrials % Utilities 2.1 % Total Investments % Top Ten Equity Holdings (Unaudited) Percent of Security Investment Securities Molson Coors Brewing Co., Class B % Intel Corp. % Royal Dutch Shell PLC ADR, Class A % Kohl’s Corp. % General Electric Co. % Pfizer, Inc. % Schlumberger Ltd. % Encana Corp. % Johnson & Johnson % Cisco Systems, Inc. 3.6 % Total % 3 EXPENSE EXAMPLE (Unaudited) For the Six Months Ended December 31, 2013 As a shareholder of the Primary Trend Fund, you incur ongoing costs, including management fees and other Fund expenses.If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2013 to December 31, 2013. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Fund through a financial intermediary.Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. Beginning Ending Expenses paid account value account value during period 7/1/13 12/31/13 7/1/13-12/31/131 Actual Hypothetical (5% return before expenses) 1,000.00 1,014.90 10.16 1 Expenses are equal to the Fund’s annualized expense ratio of 2.00% for the period from July 1, 2013 through December 31, 2013, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund is contractually obligated to limit annual expenses to 2.00% of its average daily net assets for the fiscal year. 4 PORTFOLIO OF INVESTMENTS As of December 31, 2013 (Unaudited) The Primary Trend Fund Shares Value COMMON STOCKS (81.9%) BASIC MATERIALS (5.7%) Mining (5.7%) Barrick Gold Corp. $ Newmont Mining Corp. Silver Wheaton Corp. Total Basic Materials COMMUNICATIONS (5.4%) Telecommunications (5.4%) Cisco Systems, Inc. Verizon Communications, Inc. Total Communications CONSUMER, CYCLICAL (7.4%) Retail (7.4%) Kohl’s Corp. Wal-Mart Stores, Inc. Total Consumer, Cyclical CONSUMER, NON-CYCLICAL (28.2%) Beverages (5.7%) Molson Coors Brewing Co., Class B Food (7.3%) Campbell Soup Co. Kraft Foods Group, Inc. Mondelez International, Inc. Pharmaceuticals (15.2%) Abbott Laboratories AbbVie, Inc. Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Total Consumer, Non-Cyclical See notes to financial statements. 5 PORTFOLIO OF INVESTMENTS (continued) As of December 31, 2013 (Unaudited) The Primary Trend Fund (continued) Shares Value COMMON STOCKS (81.9%) (continued) ENERGY (17.5%) Oil & Gas (13.0%) Apache Corp. $ Encana Corp. Royal Dutch Shell PLC ADR, Class A Oil & Gas Services (4.5%) Schlumberger Ltd. Total Energy FINANCIALS (5.2%) Banks (5.2%) JPMorgan Chase & Co. U.S. Bancorp Total Financials INDUSTRIALS (5.0%) Miscellaneous Manufacturing (5.0%) General Electric Co. TECHNOLOGY (5.4%) Semiconductors (5.4%) Intel Corp. UTILITIES (2.1%) Water (2.1%) Aqua America, Inc. Total Common Stocks (Cost $10,860,129) See notes to financial statements. 6 PORTFOLIO OF INVESTMENTS (continued) As of December 31, 2013 (Unaudited) The Primary Trend Fund (continued) Principal Amount Value SHORT-TERM INVESTMENTS (18.1%) Commercial Paper (13.9%) $ Abbey National, 0.04%, 1/2/2014(a) $ U.S. Bank, 0.17%, 2/28/2014(a) U.S. Treasury Bills (4.2%) 0.03%, 3/6/2014(a) Total Short-Term Investments (Cost $3,038,878) TOTAL INVESTMENTS (100.0%) (Cost $13,899,007) Other Assets less Liabilities (0.0%) NET ASSETS (100.0%) $ (a) Each issue shows the rate of the discount at the time of purchase. ADR – American Depository Receipt PLC – Public Limited Company See notes to financial statements. 7 STATEMENT OF ASSETS AND LIABILITIES December 31, 2013 (Unaudited) The Primary Trend Fund Assets: Investments, at Value (Note 2a): Common Stocks $ Short-Term Investments Total Investments (Cost $13,899,007) Cash Dividends Receivable Prepaid Expenses and Other Assets Total Assets Liabilities: Accrued Investment Advisory Fees (Note 3) Professional Fees Transfer Agent Fees Administration and Accounting Fees Other Total Liabilities Net Assets $ Shares Outstanding Net Asset Value, Offering and Redemption Price Per Share $ Net Assets Consist of: Capital Stock ($0.01 par value, 30,000,000 shares authorized) $ Distributions in Excess of Net Investment Income ) Accumulated Undistributed Net Realized Gain on Investments Net Unrealized Appreciation on Investments Net Assets $ See notes to financial statements. 8 STATEMENT OF OPERATIONS For the Six Months Ended December 31, 2013 (Unaudited) The Primary Trend Fund Investment Income: Dividends* $ Interest Total Investment Income Expenses: Investment Advisory Fees (Note 3) Administration and Accounting Fees Shareholder Servicing Costs Professional Fees Registration Fees Printing & Postage Directors Custodial Fees Pricing Insurance Other Total Expenses Before Recoupment Recoupment of Advisory Fees Previously Waived Total Expenses Net Investment Income Net Realized Gain on Investments Change in Net Unrealized Appreciation on Investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets From Operations $ *Net of foreign tax withholding of $5,456. See notes to financial statements. 9 STATEMENTS OF CHANGES IN NET ASSETS The Primary Trend Fund Six Months Ended December 31, Year Ended June 30, 2013 (Unaudited) Operations: Net Investment Income $ $ Net Realized Gain on Investments Change in Net Unrealized Appreciation on Investments Net Increase in Net Assets from Operations Distributions to Shareholders: From Net Investment Income ) ) From Net Realized Gains ) — Decrease in Net Assets from Distributions ) ) Fund Share Transactions: Proceeds from Shares Sold Reinvested Distributions Cost of Shares Redeemed ) ) Net Decrease in Net Assets from Fund Share Transactions ) ) Total Increase in Net Assets Net Assets: Beginning of Period End of Period $ $ Accumulated Undistributed Net Investment Income (Distributions in Excess of Net Investment Income) at End of Period $ ) $ Transactions in Shares: Sales Reinvested Distributions Redemptions ) ) Net Decrease ) ) See notes to financial statements. 10 FINANCIAL HIGHLIGHTS The following table shows per share operation performance data, total investment return, ratios and supplemental data for each of the periods ended: Six Months Ended December 31, Year Ended June 30, (Unaudited) The Primary Trend Fund Per Share Operating Performance Net Asset Value, Beginning of Period $ Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments ) Total from Investment Operations ) Less Distributions: From Net Investment Income ) From Net Realized Gains ) — ) Total Distributions ) Net Increase (Decrease) ) Net Asset Value, End of Period $ Total Investment Return %* % )% Ratios and Supplemental Data Net Assets, End of Period (in thousands) $ Ratio of Expenses to Average Net Assets: Net of Waivers, Reimbursements and Recoupments %** % Before Waivers, Reimbursements and Recoupments %** % Ratio of Net Investment Income to Average Net Assets: Net of Waivers, Reimbursements and Recoupments %** % Before Waivers, Reimbursements and Recoupments %** % Portfolio Turnover %* % * Not Annualized ** Annualized See notes to financial statements. 11 NOTES TO FINANCIAL STATEMENTS December 31, 2013 (Unaudited) 1. Organization The Primary Trend Fund, Inc. (The “Fund”), a Wisconsin Corporation, began operations on September 15, 1986.The Fund is registered under the Investment Company Act of 1940, as amended, as an open-end diversified investment management company.The Fund seeks capital growth and income. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund. a. Securities listed on a national securities exchange are valued at the last sale price. Securities that are traded on the NASDAQ National Market or the NASDAQ Small-Cap Market are valued at the NASDAQ Official Closing Price. If no sale is reported, the average of the last bid and asked prices is used. Other securities for which market quotations are readily available are valued at the average of the latest bid and asked prices. Debt securities (other than short-term instruments) are valued at prices furnished by a national pricing service, subject to review by the Adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith by the Board of Directors. Securities with maturities of 60 days or less are valued at amortized cost. Generally accepted accounting principles (“GAAP”) defines fair value, establishes a framework for measuring fair value and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly and how that information must be incorporated into a fair value measurement. Under GAAP, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 – significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. Common Stocks.Securities traded on a national exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Short-Term Investments.Short-term investments are valued using amortized cost, which approximates fair value.To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy. 12 NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2013 (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks* $ $
